Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to communication: original applications filed 8/13/2020.        
Claims 1-33 are currently pending in this application. Claims 1, 17-18, and 33 are independent claims.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.             Claims 1-17 [hereinafter referred to as “Group 1”], drawn to receiving keys to decode messages, classified in class H04W 12/00.
II.            Claims 18-33 [hereinafter referred to as “Group 2”], drawn to generation and distribution of a security key, classified in class H04L 9/08.
The inventions are distinct, each from the other because of the following reasons: 
Inventions of Group 1 and Group 2 are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct from each other if they are shown to be separately usable.  In the instant case, invention of Group 1 has separate utility such as decode packets for the multicast or broadcast service received on the RB using the at least one updated multicast-broadcast key, or a key derived from the updated multicast- broadcast key,  and Group 2 has a separate utility such as distribute the new security key to one or more UEs having a protocol data unit (PDU) session for the multicast or broadcast service.  
Because these inventions are distinct from the reasons given above and have acquired a separate status in the art as shown by their different classification, restriction for examination purposes as indicated is proper.
Because these inventions are distinct for the reasons given above, the search required for Group 1 is not required for Groups 2 and vice versa. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the –fee required under 37 CFR 1.17(i). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZBETH TORRES-DIAZ whose telephone number is (571)272-1787.  The examiner can normally be reached on 9:00a-4:30p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LIZBETH TORRES-DIAZ/Examiner, Art Unit 2495
                                                                                                                                                                                                                                              23 March 2022